Exhibit 10.1

 

[g32071kd01i001.jpg]

 

January 19, 2012

 

Mr. Ricardo H. Rosa

Chemin de Ruth 122

1223 Cologny

Geneva

 

Dear Ricardo:

 

This letter agreement (the “Agreement”) states the terms and conditions
applicable to the termination of your employment with Transocean.  All
references in this Agreement to “Transocean” shall mean Transocean Management
Ltd., its parent, subsidiaries, affiliates and related entities.

 

1.                                       Resignation and Termination.  You
hereby resign as Chief Financial Officer of Transocean Ltd., and from any and
all other officer or director positions with Transocean, effective January 9,
2012 (the “Resignation Date”).  Your employment with Transocean shall terminate
on April 30, 2012 (the “Termination Date”).

 

2.                                       Notice Period.  During the period
commencing on the Resignation Date and ending on the Termination Date (the
“Notice Period”), you will continue to be an employee of Transocean and, except
as otherwise set forth herein, your compensation during the Notice Period will
be subject to the same terms and conditions (including base salary) as were in
effect immediately prior to the Resignation Date.

 

3.                                       Severance Pay.  You shall receive a
lump sum cash payment equal to CHF 605,000 gross (the “Compensation”), subject
to and contingent upon your timely execution of the waiver and release attached
hereto as Annex I (the “Waiver and Release”).  In order to be considered as
timely and valid, the Waiver and Release must be signed by you and delivered to
Transocean no earlier than one month and one day from your Termination Date. 
Transocean reserves the right to deduct from the Compensation such social
security contributions and taxes as may be required by law and in accordance
with Transocean’s Swiss tax protection program.  Payment of the Compensation
shall be made within ten days after delivery by you to Transocean of your duly
executed Waiver and Release.  Any right you may have to payment arising in
connection with earned but unused vacation time will be fully satisfied by the
payment of the Compensation.

 

4.                                       Bonus.  You will participate in
Transocean’s Performance Award and Cash Bonus Plan (the “Cash Bonus Plan”) for
the 2011 calendar year; provided, however, that payment, if any, shall be
governed by the terms of the Cash Bonus Plan and the Executive Compensation
Committee of the Board of Directors retains the right to adjust any bonus
payable to you for 2011 under the Cash Bonus Plan.  Subject to and contingent
upon your timely execution of the Waiver and Release, you will also receive a
cash payment (the “2012 Bonus”) in an amount which shall be determined by
multiplying the target bonus for which you were eligible under the Cash Bonus
Plan for the 2011 calendar year by a fraction, the numerator of which is the
number of your calendar days of employment

 

--------------------------------------------------------------------------------


 

during 2012 and the denominator of which is 366.  Payment of your 2012 Bonus
will be made simultaneously with the payment of Compensation, and will be in
lieu of your participation in the Cash Bonus Plan for the 2012 calendar year. 
Transocean reserves the right to deduct from the bonus payments such social
security contributions and taxes as may be required by law and in accordance
with Transocean’s Swiss tax protection program.

 

5.                                       Long-Term Incentive Plan Awards.  You
will not receive any additional awards under the LTIP.   You should refer to the
applicable award letters as to the specific treatment of any awards previously
granted to you under the LTIP.  In addition, the following terms shall apply to
any awards under the LTIP that remain outstanding as of the Termination Date:

 

(A)                              Restricted Stock Units.  All Restricted Stock
Units (“RSUs”) previously granted to you under the LTIP will be treated as if
Transocean terminated your employment for the Convenience of the Company (as
defined by and determined in accordance with the terms of the LTIP and the
applicable award agreement) on the Termination Date.   For the avoidance of
doubt, the following provides details regarding the status of your outstanding
RSU awards if you continue to be employed by Transocean until April 30, 2012:

 

Grant Date

 

RSUs Granted

 

Vested Prior to
April 30, 2012

 

Accelerated Vesting
on April 30, 2012

 

11/17/2010

 

12,549

 

4,183

 

8,366

 

2/10/2011

 

6,658

 

2,219

 

4,439

 

 

(B)                                Non-qualified Stock Options.  All
non-qualified stock options (“NQ Options”) previously granted to you under the
LTIP will be treated as if Transocean terminated your employment for the
Convenience of the Company (as defined by and determined in accordance with the
terms of the LTIP and the applicable award agreement) on the Termination Date. 
Notwithstanding the terms and provisions of the applicable award letters to the
contrary, any NQ Options that are unvested as of the Termination Date shall
continue to vest and become exercisable as if your employment had continued
until the date such unvested NQ Options become fully vested and exercisable and
all outstanding NQ Options will remain exercisable until the Expiration Date, as
defined in the applicable NQ Option award agreement.  For the avoidance of
doubt, the following provides details regarding the status of your NQ Options if
you continue to be employed by Transocean until April 30, 2012:

 

2

--------------------------------------------------------------------------------


 

Grant Date

 

Exercise
Price
 (in U.S.
dollars)

 

Number
Awarded

 

Vested as
of April 30,
2012

 

Not
Exercisable
as of April
30, 2012

 

Will Become
Exercisable
as if
Employment
Continued

 

Exercise
Period
Ends

 

7/9/2008

 

$

144.32

 

9,705

 

9,705

 

n/a

 

n/a

 

7/8/2018

 

2/12/2009

 

$

60.19

 

24,436

 

24,436

 

n/a

 

n/a

 

2/11/2019

 

2/18/2010

 

$

83.32

 

17,688

 

11,792

 

5,896

 

5,896

 

2/17/2020

 

2/10/2011

 

$

78.76

 

13,096

 

4.365

 

8,731

 

8,731

 

2/9/2021

 

 

(C)                                Contingent Deferred Units.  All contingent
deferred units (“CDUs”) previously granted to you under the LTIP will be treated
as if Transocean terminated your employment for the Convenience of the Company
(as defined by and determined in accordance with the terms of the LTIP and the
applicable award agreement) on the Termination Date.   You will receive a
pro-rata portion of the CDUs that are outstanding as of your Termination Date. 
For the avoidance of doubt, the following provides details regarding the status
of your outstanding CDUs if you continue to be employed by Transocean until
April 30, 2012:

 

Grant Date

 

CDUs Held

 

Forfeited as of
Termination
Date

 

Outstanding as
of Termination
Date

 

Earned

 

2/12/2009

 

11,847

 

0

 

11,847

 

TBD*

 

2/18/2010

 

8,585

 

2,009

 

6,576

 

TBD*

 

2/10/2011

 

6,658

 

3,850

 

2,808

 

TBD*

 

 

--------------------------------------------------------------------------------

*In the event of a termination of employment for the Convenience of the Company,
you receive a pro-rata portion of outstanding CDUs.  The pro-rata portion of the
CDUs determined above is calculated by multiplying the number of CDUs held by a
fraction, the numerator of which is the number of calendar days of employment
during the performance cycle after the grant date and the denominator of which
is the total number of calendar days in the performance cycle after the grant
date (1,052, 1,047 and 1,055, respectively).  The determination of the vested
awards will be made within the first 60 days of 2012, 2013 and 2014 for the 2009
award, the 2010 award and the 2011 award, respectively, and the distribution of
the vested portion of the award will be made on March 15, 2012, 2013, and 2014
respectively.

 

6.                                       Benefits.

 

(A)                              Retirement Plans.  Following the date of your
separation from service for any reason as an employee of Transocean, you will no
longer be able to participate in the Transocean Management, Ltd. Pension Plan
(the “Plan”).  The payment of your benefit

 

3

--------------------------------------------------------------------------------


 

under the Plan (and under any other plan in which you may have participated)
will be made in accordance with the terms of the applicable plan based on the
date of your separation from service.

 

(B)                                Repatriation.  You will be reimbursed for
reasonable and documented repatriation costs incurred on or before December 31,
2012, in accordance with Transocean policy.

 

(C)                                Severance.  You will not be eligible to
participate in any severance plan or arrangement established by Transocean,
including but not limited to the Transocean Executive Severance Policy, and you
agree that you will have no right to claim a benefit under any severance plan or
arrangement.

 

(D)                               Outplacement Services.  You will be eligible
to receive outplacement services in accordance with the current Human Resources’
practice.

 

(E)                                 Other Benefits and Perquisites.  Except as
otherwise provided in this Agreement, the terms and conditions of each
Transocean benefit plan or program in which you participate as of the
Termination Date shall continue to apply to any payments due and owing to you
under the terms of such plan or program.  Nothing in this Agreement shall limit
or constrain in any way Transocean’s ability to amend the terms and/or
conditions of any such plan or program.

 

7.                                       Waiver And Release.  In exchange for
this Agreement you agree, on behalf of yourself, your heirs, relations,
successors, executors, administrators, assigns, agents, representatives,
attorneys, and anyone acting on your behalf as follows:

 

You irrevocably and unconditionally release, acquit, and forever discharge
Transocean, and any predecessors or successors (collectively, the “Transocean
Group”), and its and their past and present officers, directors, attorneys,
insurers, agents, servants, suppliers, representatives, employees, affiliates,
subsidiaries, parent companies, partners, predecessors and successors in
interest, assigns and benefit plans (except with respect to vested benefits
under such plans), and any other persons or firms for whom the Transocean Group
could be legally responsible (collectively, “Released Parties”), from any and
all claims, liabilities or causes of action, whether known or now unknown to
you, arising from or related in any way to your employment or termination of
your employment with the Transocean Group and/or any of the Released Parties and
occurring through the date you sign and return this Agreement.

 

You acknowledge that this Agreement is your knowing and voluntary waiver of all
rights or claims arising before you accept and return this Agreement, as
indicated below.  You understand and agreed that your waiver includes, but is
not limited to, all waivable charges, complaints, claims, liabilities, actions,
suits, rights, demands, costs, losses, damages or debts of any nature.  You
further acknowledge and agree that your waiver of rights or claims is in
exchange for valuable payments and other promises in addition to anything of
value to which you are already entitled.

 

4

--------------------------------------------------------------------------------


 

You further acknowledge and agree that the Transocean Group has no obligation to
reemploy, rehire or recall you, and promise that you shall not apply for
re-employment with the Transocean Group.

 

8.                                       Miscellaneous.

 

(A)                              You warrant, acknowledge and agree that:

 

(B)                                Your acceptance of this Agreement is
completely voluntary;

 

(C)                                You are hereby being advised in writing by
Transocean to consult with an attorney regarding the terms of this Agreement
before accepting;

 

(D)                               You are receiving under this Agreement
consideration of value in addition to anything to which you are already
entitled;

 

(E)                                 You understand that this Agreement includes
a release and waiver of all claims, known and unknown, past or present, other
than claims with respect to the rights arising under this Agreement or to rights
arising under Transocean’s Swiss tax protection program;

 

(F)                                 You are fully competent to execute this
Agreement, which you understand to be a binding contract;

 

(G)                                You accept this Agreement including the
waiver and release of your own free will, after having a reasonable period of
time to review, study and deliberate regarding its meaning and effect, and
without reliance on any representation of any kind or character not specifically
included in writing in the Agreement;

 

(H)                               You understand that Transocean Management Ltd.
is relying upon the truthfulness of the statements you make in the Agreement and
you understand that Transocean Management Ltd. would not enter into this
Agreement if you did not make each of the representations and promises contained
in the Agreement.

 

9.                                       Cooperation.  Following the termination
of your employment with Transocean, you agree to reasonably cooperate with and
make yourself available on a continuing basis to Transocean and its
representatives and legal advisors in connection with any matters in which you
are or were involved during your employment with Transocean or any existing or
future claims, investigations, administrative proceedings, lawsuits and other
legal and business matters as reasonably requested by Transocean.  You also
agree to promptly send the General Counsel, Transocean Ltd. copies of all
correspondence (for example, but not limited to, subpoenas) received by you in
connection with any such matters involving or relating to Transocean, unless you
are expressly prohibited by law from so doing.  You agree not to cooperate
voluntarily in any third party claims against Transocean.  You agree that
nothing in this Agreement restricts your ability to appropriately respond to a
subpoena or other request from the government or regulators.  Transocean agrees
to reimburse you for your reasonable out-of-pocket expenses incurred in
connection with the performance of your obligations under this section.

 

5

--------------------------------------------------------------------------------


 

10.                               Confidentiality.  You acknowledge that, in the
course of your employment with Transocean, you have acquired Confidential
Information which is and remains the exclusive property of Transocean. You agree
not to divulge to any other person, firm, corporation or legal entity, any
Confidential Information or trade secret of Transocean, except as required by
law.   “Confidential Information” shall mean information:  (A) disclosed to or
known by executive as a consequence of or through executive’s employment with
Transocean; (B) not generally known outside the Transocean; and (C) which
relates to any aspect of Transocean or their business, finances, operation
plans, budgets, research, or strategic development.  “Confidential Information”
includes, but is not limited to, Transocean’s trade secrets, proprietary
information, financial documents, long range plans, customer information,
employee compensation, marketing strategy, data bases, pricing and costing data,
patent information, computer software developed by Transocean, investments made
by Transocean, and any information provided to Transocean by a third party under
restrictions against disclosure or use by Transocean or others.  You
additionally represent and agree that the existence, terms and conditions of
this Agreement shall be and remain confidential and that you will not disclose
them to any third party other than your attorney or legal advisor.

 

11.                               Return of Transocean’s Property.  You
acknowledge and agree that you will promptly return to Transocean all property
pertaining to its business activities that is in your possession, as well as any
other property of Transocean that you are expressly requested to return,
including computers, files, documents, and other materials which were given to
you by Transocean for your use during your employment or which are otherwise in
your possession, custody or control.

 

12.                               Non-Disparagement.  You agree that, in acting
alone or in concert with others, you will not (A) publicly criticize or
disparage Transocean or any of its officers, employees, directors or agents, or
privately criticize or disparage Transocean or any of its officers, employees,
directors or agents in a manner intended or reasonably calculated to result in
public embarrassment to, or injury to the reputation of, Transocean or any of
its officers, employees, directors or agents; (B) directly or indirectly, acting
alone or acting in concert with others, institute or prosecute, or assist any
person in any manner in instituting or prosecuting, any legal proceedings of any
nature against Transocean; (C) commit damage to the property of Transocean or
otherwise engage in any misconduct which is injurious to the business or
reputation of Transocean; or (D) take any other action, or assist any person in
taking any other action, that is adverse to the interests of the Transocean or
inconsistent with fostering the goodwill of Transocean; provided, however, that
nothing in this Section 12 shall apply to or restrict in any way the
communication of information by the executive to any state or federal law
enforcement agency or require notice to Transocean, and you will not be in
breach of the covenant contained in (B) above solely by reason of your testimony
which is compelled by process of law.

 

13.                               Non-Solicitation of Customers.  You agree
that, during the one year period beginning on the Termination Date, you will not
directly or indirectly, on your own behalf or on behalf of others, solicit or
accept any business producing or providing products or services which Transocean
produces or provides from any person that was a customer or client or

 

6

--------------------------------------------------------------------------------


 

prospective customer or client of Transocean during the period during which you
were employed by Transocean.

 

14.                               Non-Solicitation of Employees.  You agree that
during the term of your employment under this Agreement and for a period of two
years following the Termination Date, you will not either directly or indirectly
solicit, induce, recruit or encourage any of Transocean’s employees to leave
their employment, or take away such employees, or attempt to solicit, induce,
recruit, encourage, take away or hire Transocean’s employees, either for
yourself or any other person or entity.

 

15.                               Indemnification Agreement.   Nothing in this
Agreement shall act as a release or waiver by you of any rights of defense or
indemnification which would otherwise be afforded to you under the Articles of
Association of Transocean Ltd. or the similar governing documents of any
affiliate of Transocean Ltd., or any rights of defense or indemnification
afforded to you under the indemnification agreement previously entered into
between you and Transocean, or any rights of defense or indemnification which
would be afforded to you under any officer liability or other insurance policy
maintained by Transocean.

 

16.                               Enforcement of Agreement.   No waiver or
nonaction with respect to any breach by the other party of any provision of this
Agreement, nor the waiver or nonaction with respect to any breach of the
provisions of similar agreements with other employees or consultants shall be
construed to be a waiver of any succeeding breach of such provision, or as a
waiver of the provision itself.  Should any provisions hereof be held to be
invalid or wholly or partially unenforceable, such holdings shall not invalidate
or void the remainder of this Agreement.  Portions held to be invalid or
unenforceable shall be revised and reduced in scope so as to be valid and
enforceable, or, if such is not possible, then such portion shall be deemed to
have been wholly excluded with the same force and effect as if they had never
been included herein.

 

17.                               Choice of Law.  This Agreement shall be
interpreted and construed in accordance with and shall be governed by the laws
of Switzerland, notwithstanding any conflicts of law principles which may refer
to the laws of any other jurisdiction.

 

18.                               Notices.  Notices provided for in this
Agreement shall be in writing and shall either be personally delivered by hand
or sent by:  (i) mail service, postage prepaid, properly packaged, addressed and
deposited with the mail service system; (ii) via facsimile transmission or
electronic mail if the receiver acknowledges receipt; or (iii) via Federal
Express or other expedited delivery service provided that acknowledgment of
receipt is received and retained by the deliverer and furnished to the sender. 
Notices to you by Transocean shall be delivered to the last address you have
filed, in writing, with Transocean, and notices by you to Transocean shall be
delivered to Transocean Management Ltd., c/o Mr. Ian Clark, Vice President,
Human Resources, Chemin de Blandonnet 10, CH-1214 Vernier, Switzerland.

 

7

--------------------------------------------------------------------------------


 

19.                               Assignment.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
any successors or assigns of Transocean.

 

TRANSOCEAN MANAGEMENT LTD.

 

 

/s/ Ian M. Clark

 

23 Jan 2012

Ian M. Clark

 

Date

 

ACCEPTANCE OF AGREEMENT BY EMPLOYEE

 

I hereby accept this Agreement and agree to be bound by the terms and conditions
stated in it.

 

Accepted this 22nd day of January 2012.

 

 

/s/ Ricardo H. Rosa

 

Ricardo H. Rosa

 

8

--------------------------------------------------------------------------------


 

ANNEX 1

 

WAIVER AND RELEASE FROM LIABILITY

 

WHEREAS, I have been employed by Transocean Management Ltd.; and

 

WHEREAS, after due and considerate negotiations Transocean Management Ltd. and I
have entered into a termination agreement on (the Agreement)

 

NOW, THEREFORE, in consideration of the covenants undertaken by Transocean
Management Ltd. in the Agreement, and except for those obligations created by,
arising out of or referred to in the Agreement, I knowingly and voluntarily
release and forever discharge Transocean Management Ltd. and any present or
former parent corporation, affiliates, subsidiaries, divisions, joint ventures,
insurers, attorneys, benefit plans, plan administrators, successors and assigns
and the current and former employees, officers, directors, representatives and
agents thereof, as well as all otherwise affiliated or related entities or
persons of and from any and all claims, known and unknown I have or may have
against Transocean Management Ltd. arising out of or in connection with my
employment relationship with Transocean Management Ltd.

 

AGREED AND ACCEPTED this                day of
                                          , 2012.

 

 

 

 

 

 

 

 

 

Ricardo H. Rosa

 

9

--------------------------------------------------------------------------------